Title: To James Madison from Edmund Pendleton, 23 October 1780
From: Pendleton, Edmund
To: Madison, James


Dr Sir:Virga. Octr. 23d. 1780
Since my last I have not only received yr favr. of the 10th but that of the 3d, when I supposed you had not written, also reached me after a Circuitous trip to Richmond, & removed my fears for yr want of health. I have no particulars of the Affair at Charlotte, mentioned in my former, but its authenticity seems confirm’d, & as our recruits are March’d that way, I hope we may soon have an Army in that quarter to Improve this beginning of Good fortune. It will be the fault of Virginia if she is surprized by the Enemy in case they Intend an Invasion here, since they have been for some time past in daily expectation of such a Visit; how they may be prepared for it I know not, as I have not been lately from home.
How do Congress bear the horid confinement of Govr. Gadsden & Cos. do they mean to retaliate, or suffer the convention troops to Riot in ease, plenty, & breathe a free & healthy Air whilst our friends are stiffled & suffocated with the stench of a prison ship, or a dungeon in St. Augustine? It is horrible to think of; unless indeed it be true that in breach of their Parole & all good faith, they had really plotted the recapture of the Town & Garrison, which cannot be credited.
The motions of our good Allies are Mysterious, but I yet hope may produce something beneficial before the end of the Campaign; We have a loose report that they have given the British Fleet a great wound in the West Indies, but it is too vague to be relied on. I am
Dr Sir Yr Affe & Obt Servt
Edmd. Pendleton
50 Sail of ships are in the Bay.
